Citation Nr: 0907628	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-42 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound, left leg.

2.  Entitlement to service connection for a left hip 
replacement, to include as secondary to residuals of a 
gunshot wound, left leg.

3.  Entitlement to service connection for manic-depressive 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. White, Associate Counsel


INTRODUCTION

The Veteran had active service from August 29, 1973 to 
September 12, 1973. 
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Montgomery, Alabama. 
 
The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2008 to afford the Veteran a 
Board hearing.  In November 2008, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

Service connection for residuals of a gunshot wound to the 
left leg was denied by a January 2000 rating decision which 
was not timely appealed.  Thereafter, a relevant service 
department record (the entrance examination), which was not 
previously of record, was received.  Thus, the claim will be 
considered on the merits in accordance with 38 C.F.R. 
§ 3.156(c) (2008).

The issue of entitlement to service connection for manic-
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's 
residuals of a gunshot wound of the left leg, including left 
common peroneal nerve involvement were present prior to 
service. 
 
2.  Clear and unmistakable evidence shows that the Veteran's 
residuals of a gunshot wound of the left leg did not undergo 
an increase in severity during service.

3.  The preponderance of the evidence indicates that the 
Veteran's right hip replacement is unrelated to any incident 
of service or any service-connected condition.


CONCLUSION OF LAW

1.  The Veteran's residuals of a gun shot wound, left leg, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(b), 3.306 (2008). 
 
2.  Right hip replacement was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In letters dated in July and October 2003. issued prior to 
the decision on appeal, and in a November 2006 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter and the November 
2006 letter advised the Veteran of the evidence needed to 
establish a disability rating and effective date for the 
claims on appeal.  

Regarding the Veteran's claim for service connection for his 
right hip replacement as secondary to the residuals of 
gunshot wound to the left leg, the Board notes that the 
elements concerning a secondary service connection claim have 
not been supplied to the Veteran.  However, the Board finds 
that there is no prejudice as the denial of the claim for 
service connection for residuals of a gunshot wound of the 
left leg renders the claim for secondary service connection 
for the right hip moot.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, private and VA treatment 
records, hearing testimony and Social Security Administration 
(SSA) records.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing medical 
evidence and testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002). 
 
For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. 
§ 3.306 (2007); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service);  Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997). 
 
If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
notes that a higher court has clarified the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The initial question is whether the Veteran's claimed 
disability was present prior to service.  In this instance, 
the report of physical and examination and induction dated 
August 20, 1973 was negative for any disabilities or defects.  
In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
added that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2008).  In the absence of any clinical 
findings pertaining to residuals of a gunshot wound to the 
left leg at the time of the Veteran's entrance examination, 
the Board concludes, accordingly, that the presumption of 
soundness at entrance attaches. 
 
However, the medical evidence of record clearly and 
unmistakably shows that the Veteran's residuals of a left leg 
gunshot wound was present prior to service and not 
permanently aggravated by service.  In this regard, private 
treatment records from March and April 1973 note the Veteran 
was hospitalized for treatment of a gunshot wound to the left 
lower thigh.  He underwent surgery for a gunshot wound of the 
left thigh with open fracture of the femur with foot drop in 
March 1973.  The foot drop was noted to be due to common 
peroneal nerve involvement.

The Veteran entered service on August 29, 1973.  Service 
treatment records note a sick slip dated August 31, 1973 
wherein the Veteran presented at 0900 hours at the company 
receiving station for trouble from old gunshot wound with 
numbness and swelling.  He was seen a few minutes later for 
reporting that his foot was partly numb, there was swelling, 
and he was to see the doctor.  Physical examination revealed 
a gunshot wound of the lower thigh and knee, and loss of 
sensation of the lateral aspect and dorsum of the foot.  He 
could not dorsiflex or plantar flex.  Disposition was for the 
Veteran to see the orthopedist for a statement of fitness.

The Veteran was hospitalized on September 5, 1973, the report 
of which indicates that the Veteran was admitted to the 
hospital for administrative processing only.  The findings 
were that in April 1973 the Veteran had sustained a gunshot 
wound to the regional left femur which resulted in peroneal 
palsy, left lower extremity.  The diagnosis was neuropathy, 
peroneal nerve, left lower extremity, high complete, residual 
of gunshot wound to left femur with the determination that 
the disability existed prior to service.  The Medical Board 
proceedings stated that it was the opinion of the Medical 
Board that the disability existed prior to service and was 
not aggravated by service.  

The Veteran argues that he fell up the steps in service which 
resulted in foot drop.  He contends he had no problems with 
foot drop prior to service and that the fall resulted in him 
leaving service in a wheelchair.  He further stated that he 
had to be carried to the hospital after his fall.  However, 
the Board notes that the Veteran's credibility is suspect.  
In this regard, on his Report of Medical History completed 
just prior to entering service on August 20, 1973.  He 
provided negative responses to having had broken bones, 
having been a patient in a hospital, having been advised to 
have an operation, and having been treated for anything other 
than a minor illness in the past five years.  Such answers 
are inherently false, as merely five months previously he had 
been hospitalized for surgery for a broken femur from a 
gunshot wound.  Similarly, on his June 2003 claim, the 
Veteran contends he informed the military at induction of the 
gunshot wound.  However, as noted above, he did not inform 
them at his induction examination, and actually concealed the 
information.  

Moreover, the Veteran was not hospitalized for an injury; 
rather, the Veteran was admitted to the hospital solely for 
administrative purposes to ascertain the severity of his pre-
existing injury and to determine whether he was fit for 
service.  He was not hospitalized for treatment purposes.  In 
fact, there is no indication of any type of medical treatment 
for any injury incurred during the Veteran's time on active 
duty.  Even the Veteran's description of the alleged fall was 
that he was going up stairs "when I fell because my foot 
gave way."

The evidence of record clearly and unmistakably establishes 
that the Veteran suffered a gunshot wound to the left leg 
prior to service resulting in foot drop due to common 
peroneal nerve involvement.  The service treatment records 
reflect no additional injury to the foot; rather they show 
neuropathy of the left peroneal nerve as a residual of the 
gunshot wound injury.  Prior to service the Veteran had foot 
drop established by medical evidence, and was discharged from 
service for the same disability.  To the extent that the 
Veteran experienced his foot giving way, such was nothing 
more than a flare up of symptoms.  In this regard, the Board 
notes that following service, the veteran was able to be 
employed at jobs requiring significant standing and lifting, 
to include being a furniture mover with lifting more than 100 
pounds and working 10 hours per day 5 days per week, as well 
as working in construction jobs and labor jobs requiring 
standing and walking for many hours a day.  Such further 
reflects that he was not rendered in need of a wheelchair as 
a result of service as contended or that his disability was 
permanently worsened.  At most, the Veteran experienced a 
symptom of his preexisting foot drop during service, with no 
underlying injury or increase in disability.  Such is 
supported by the service treatment records and Medical Board 
findings that his disability existed prior to service and was 
not aggravated thereby.  

The only opinion indicating that the Veteran's gunshot wound 
to the left leg was aggravated by service is the Veteran's.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Board finds that there is clear and unmistakable 
evidence that the Veteran's residuals of a gunshot wound of 
the left leg preexisted service and was not permanently 
aggravated thereby.  Thus, the claim for service connection 
must be denied.

Turning to the claim for service connection for the right 
hip, service connection may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

As entitlement to service connection for residuals of a 
gunshot wound of the left leg has been denied and there are 
no other service connected disabilities, there is no legal 
basis to establish secondary service connection for the right 
hip replacement.  

The Board additionally notes that there is no medical 
treatment or complaint concerning the Veteran's right hip or 
leg during his brief period of service.  Also, the Board 
observes that the June 2003 VA Medical Center (VAMC) 
discharge summary for his right total hip arthroplasty 
indicates that the Veteran presented with right hip pain and 
elected the right total hip replacement.  The note further 
indicates that the Veteran had suffered a gunshot wound to 
his right medial thigh with fascial repair in 1998 and he had 
progressive hip pain since that time with worsening during 
the previous year.  The diagnosis was right hip osteonecrosis 
secondary to gunshot wound.  Thus, considering both direct 
and secondary bases, the Veteran's claim for service 
connection for a right hip replacement must be denied.  
Further, as the Veteran was only in service for 14 days, 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not 
apply.  

In sum, there is no indication of a right hip disability in 
service and there is no other legal basis to establish 
service connection for that disability.  Consequently, 
service connection for a right hip disability is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for residuals of a gunshot 
wound, left leg is denied.

Entitlement to service connection for a right hip 
replacement, to include as secondary to residuals of a 
gunshot wound, left leg is denied.




REMAND

In an October 2004 rating decision, the RO denied service 
connection for manic depressive disorder (also claimed as 
psychosis).  Correspondence received in December 2004 can 
reasonably been construed as a disagreement with the denial 
of that claim.  It does not appear that a statement of the 
case has been issued on this issue.  Accordingly, the Board 
is required to remand this issue to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  After the RO has issued the statement of 
the case, the claim should be returned to the Board only if 
the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required 
by 38 C.F.R. 
§ 19.26, including issuance of a statement 
of the case, so that the Veteran may have 
the opportunity to complete an appeal on 
this issue (if he so desires) by filing a 
timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


